Citation Nr: 1719420	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  12-31 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for coronary artery disease (CAD) as a result of exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Edwards, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an April 2015 videoconference hearing and a transcript of this hearing is of record.

In July 2015, the Board remanded this matter to the RO for evidentiary development.  The requested development has been substantially completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran did not have military service in the Republic of Vietnam during the Vietnam Era and cannot otherwise be presumed to have been exposed to herbicide agents.

2.  The Veteran was not exposed to herbicide agents during active service.

3.  The Veteran's CAD did not have its onset in service, did not manifest within one year of separation from service, and is not otherwise the result of a disease or injury incurred in service.





CONCLUSION OF LAW

The criteria for establishing service connection for CAD have not been met. 38 U.S.C.A. § 1101, 1112, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

VA satisfied the duty to provide the Veteran with notice as to how to substantiate his claim with a July 2012 letter.  38 U.S.C.A. § 5103.

The duty to assist in obtaining relevant evidence has also been met.  38 C.F.R. § 3.159(c).  The evidence of record includes The Veteran's STRs, VA treatment records, private treatment records, testimony from the Veteran, and written statements.  There is nothing to suggest that there are additional, potentially relevant records that could be obtained.

The Veteran was provided a VA examination in November 2015.  Additionally, a toxicologist was consulted to assess the viability of the Veteran's claim.  The Board finds that the evidence as a whole is adequate and that it is fully informed; thus, the duty to assist has been met.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

The Veteran was diagnosed with CAD and hypertrophic cardiomyopathy.  The Veteran alleges that his CAD is the result of his in-service exposure to herbicide agents, to include Agent Orange, and that circumstances of his military service should fall under the presumption for service connection due to exposure to herbicide agents, including Agent Orange, or alternatively, as directly related to exposure to herbicide agents during active duty service aboard the USS Ingersoll (DD 652).

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303 (a), 3.304.  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).

A disease associated with exposure to certain herbicide agents listed in 38 C.F.R. § 3.309 (e), to include CAD, will be considered to have been incurred in service under the circumstances outlined in that section, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

According to 38 C.F.R. § 3.307 (a)(6), a qualifying herbicide means a chemical of the type that was used in support of U.S. and allied forces in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  A veteran is presumed to have been exposed to herbicide agents if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116 (f).

"Service in the Republic of Vietnam" includes service in the waters offshore if the condition of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313 (a); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the veteran's presence at some point on the landmass or the inland waters of Vietnam).

"Inland waterways" include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k. 

As an initial matter, the evidence does not show, and the Veteran does not contend, that his CAD is related to service in any manner other than as a result of his alleged exposure to herbicide agents. The Veteran's service treatment records reveal no complaints or findings of heart disease or elevated blood pressure levels during service.  A June 2002 Agent Orange Registry examination (AO Registry) noted that the Veteran had a history of cardiomyopathy for the past five years and cardiac arrhythmia since May 2002.  Based on the records, the diagnosis is approximately 28 years after separation from service.  There is no evidence of record, lay or medical, suggesting that the Veteran's CAD is related to service on a basis other than the alleged exposure to herbicide agents.  Accordingly, a preponderance of the evidence is against the claim for service connection for CAD on a direct basis or on a presumptive basis as a chronic disease pursuant to 38 C.F.R. § § 3.307 (a)(6), 3.309 (a).

A document compiled for the VA entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" contains a list of ships that operated primarily or temporarily on Vietnam's inland waterways, ships that docked to the shore or pier in Vietnam, and ships that operated on Vietnam's close coastal waters for extended periods of time with evidence that crew members went ashore or that smaller vessels from the ship went ashore regularly with supplies or personnel.

The USS Ingersoll is included on the list of ships which temporarily operated in Vietnam's inland waters of the Saigon River from October 24 through 25 of 1965.  However, based on his own testimony and his service personnel records, the Veteran did not board the USS Ingersoll until April 1966, approximately six months after the ship's temporary operation in inland "brown water" waterways.  Only veterans who served aboard the vessels at the time of entry into Vietnam's inland waterways are eligible for the presumption of herbicide exposure.  Because the Veteran did not serve on board the USS Ingersoll until six months after operation in Vietnam's inland waterways, he was not presumptively exposed to herbicide agents. 

However, the question of whether the Veteran's CAD is the result of direct exposure to herbicide agents, including Agent Orange, must be addressed.  The Veteran has asserted that, because the USS Ingersoll was not decontaminated between the October 1965 operation in Vietnam's inland waterways and April 1966, when the Veteran boarded, the herbicide agents were still present aboard the ship.  The Veteran also contends that his naval vessel was close enough inland to have been exposed to herbicide agents.

Of record are the deck logs for the USS Ingersoll with dates from December 1966 to March 1967.  However, an archivist from the National Archives and Records Administration noted that the ship was on "Special Operations" from December 
4-31, 1966 and February 1-12, 1967, so no substantive operational entries are available.  Though the deck logs do not mention Da Nang Harbor, the Veteran testified at an April 2015 hearing that, during his time on board, the USS Ingersoll anchored in Da Nang Harbor one time in order to take on ammunition and stores.  The Veteran indicated that he did not leave the ship while in the harbor.  Therefore, the Veteran was does not meet the criteria for the presumption of herbicide agent exposure on the basis of having "boots on the ground."

At the April 2015 hearing, the Veteran referred to a statement by the Executive Officer (EO) of the USS Ingersoll which noted that crewmembers joining the USS Ingersoll in 1966 and later were equally exposed to herbicide agents due to no action being taken to decontaminate the ship upon return to San Diego in 1965.  While the EO's statement reflects his honest belief, he is not shown to have the training or the expertise to competently provide an opinion as to whether herbicide agents were still present on the USS Ingersoll six months after exposure.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309   (2007); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran testified that he could see clouds on the shore and smell different types of odors but could not say whether they were chemicals.  He also stated that the USS Ingersoll's guns were most effective between three and five miles from shore.  

The Board acknowledges that the Veteran suffers from CAD, but the weight of the evidence does not demonstrate that he was exposed to herbicide agents while onboard the USS Ingersoll.  Although the Veteran is competent to establish the details and circumstances surrounding his service off the coast of Vietnam, neither he nor the EO is competent to state that the Veteran was exposed to herbicide agents based on the circumstances presented.  Furthermore, the Veteran has not demonstrated that he is competent to conclude that the food and water on his ship was contaminated by herbicide agents. No evidence has been submitted besides his statements at the AO Registry to support this assertion.  The Board concludes that whether the Veteran can be presumed to have been exposed to herbicide agents based on his presence on the USS Ingersoll six months after the ship traveled in "brown water" is a question of science rather than medicine.  Thus, the Board requested an opinion from an environmental toxicologist.

In an October 2015 opinion, an environmental toxicologist stated that it is not likely that Veterans who served on ships after [those ships] returned from Vietnam were exposed to residual herbicides.  The toxicologist's rationale stated that:

In the case of the external contamination of ships during the Vietnam War, the factors important in determining the fate of herbicides, especially as they relate to the potential of causing harm to humans, were mainly chemical decomposition, volatilization, and photodecomposition of the chemicals of interest.  In summarizing the conclusions of several scientific reports, some of the chemicals moieties would have been completely hydrolyzed within a few days when exposed to water. . . . only approximately 30% of the n-butyl ester of 2,4-D and 2,4,5-T collected as vapor drift 250 feet from the ground application point in testing situations; and photodegradation of the herbicides resulted in rapid (within hours) deactivation and low persistence.  Since it has been documented that spray missions were always undertaken in calm or near-calm conditions, there was insufficient time for significant lateral movement or 'spray drift', as any significant lateral movement of spray would have required the herbicide to remain in the air for extended periods, thus leading to rapid degradation by ultraviolet light. 

Due to the sound reasoning and scientifically based principles presented, along with citation to pertinent authorities, the Board finds the toxicologist's opinion that the Veteran was not as likely as not exposed to herbicide agents more probative than the EO's statement and the Veteran's testimony. 

In support of the Veteran's claim, in November 2015 a VA examiner determined that the Veteran's CAD was caused by herbicide agents.  The examiner based his opinion on the Veteran's statements, statements made by the EO, and the fact that the Veteran stated that he "ate food or drink that may have been contaminated" during the AO Registry.  However, the Board finds the toxicologist's opinion more probative than the EO's and Veteran's statements.  During the AO Registry, the Veteran also stated that he saw neither the actual spraying nor evidence of the actual spraying.  Indeed, it was noted that the Veteran did not handle or spray herbicide agents, was not directly sprayed by herbicide agents, and was not in a recently sprayed area.  Additionally, the November 2015 VA examiner failed to comment on the scientific opinion provided by the environmental toxicologist that found it less likely that the Veteran was exposed to herbicide agents while on the USS Ingersoll.  As a result, the Board finds the opinion of the medical examiner to be of no probative value.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (A medical opinion based on an inaccurate factual premise has no probative value.); see also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely.") (citing Reonal).

The evidence does not rise to the level of equipoise that the Veteran was exposed to herbicides; thus the Board must deny the Veteran's claim for service-connection on the basis of exposure to herbicide agents.

In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  Although grateful for the Veteran's honorable service, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b); Ortiz v. Princippi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for coronary artery disease is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


